         Case 3:16-md-02741-VC Document 2800 Filed 02/24/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                            MDL No. 2741
 LIABILITY LITGATION
                                                    Case No. 16-md-02741-VC
 This document relates to:
                                                    PRETRIAL ORDER NO. 86:
 ALL ACTIONS
                                                    REMAINING SUMMARY JUDGMENT
                                                    ARGUMENTS




       Other than Monsanto’s argument that Mr. Gebeyehou’s claims are barred by the statute of

limitations, Monsanto’s non-Daubert bases for moving for summary judgment will be denied. The

Court will issue an order explaining its reasoning during Phase 1 of the trial.

       The Court will address Monsanto’s statute-of-limitations argument after the parties have

submitted their supplemental briefing. Mr. Gebeyehou’s brief is due by March 1, 2019, and

Monsanto’s response is due by March 8, 2019. The matter will then be deemed under submission

unless the Court specifies otherwise.



       IT IS SO ORDERED.

Date: February 24, 2019                                       ___________________________
                                                              Honorable Vince Chhabria
                                                              United States District Court
